Exhibit 10.1

VERI-TEK INTERNATIONAL CORP.

2004 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD

[Name]

[Address]

Dear                                 :

You have been granted a Restricted Stock Unit award with respect to shares of
common stock (“Shares”) of Veri-Tek International Corp. (the “Company”) under
the Veri-Tek International Corp. 2004 Equity Incentive Plan (the “Plan”) with
the terms and conditions indicated below. Definitions of capitalized terms used
and not defined in this Restricted Stock Unit Award can be found in the Plan.

 

Grant Date:

                       , 20     Number of Restricted
Stock Units:             Units

Vesting:

  

Your Restricted Stock Units will vest as follows:

 

[insert vesting schedule]

 

If your employment or service with the Company and its Affiliates terminates as
a result of death or Disability, your Restricted Stock Units will become fully
vested on the date of such termination. Upon any other termination of your
employment or service with the Company and its Affiliates, you will forfeit your
Restricted Stock Units that have not yet vested.

 

If you are employed with the Company and its Affiliates immediately prior to a
Change of Control, your Restricted Stock Units will become fully vested on the
date of the Change of Control.

 

Notwithstanding the foregoing, if the vesting of your Restricted Stock Units,
either singly or in combination with any other payment under any other agreement
with or plan of the Company or its affiliates (in the aggregate, “Total Change
of Control Payments”), would constitute an “excess parachute payment” that is
subject to the tax (the “Excise Tax”) imposed by Code Section 4999, the Company
shall pay to you an additional amount (the “Gross-Up Payment”) such that the sum
of (i) the net amount retained by you after deduction of any Excise Tax and any
interest



--------------------------------------------------------------------------------

  

charges or penalties in respect of the imposition of such Excise Tax (but not
any federal, state or local income tax or employment tax or the additional tax
under Code Section 409A) on the Total Change of Control Payments plus (ii) any
federal, state and local income tax, employment tax and Excise Tax upon the
payment provided for by this paragraph, shall be equal to the Total Change of
Control Payments; provided that the Company will not make a Gross-Up Payment
unless the Total Change of Control Payments equal or exceed 130% of the maximum
amount which you may receive without becoming subject to the tax imposed by Code
Section 4999.

 

If no Gross-Up Payment is due under the foregoing paragraph, then the number of
Restricted Stock Units that will vest due to the Change of Control will be
reduced (including to zero to the extent necessary) such that the value of the
aggregate Total Change of Control Payments that you are entitled to receive
shall be One Dollar ($1) less than the maximum amount which you may receive
without becoming subject to the tax imposed by Code Section 4999.

 

For purposes of determining the amount of the Gross-Up Payment, you shall be
deemed to pay federal income taxes and employment taxes at the highest marginal
rate of federal income and employment taxation in the calendar year in which the
Gross-Up Payment is to be made and state and local income taxes at the highest
marginal rates of taxation in the state and locality of your domicile for income
tax purposes on the date the Gross-Up Payment is made, net of the maximum
reduction in federal income taxes that may be obtained from deduction of such
state and local taxes.

 

The Company shall make all determinations and calculations necessary under this
section, which shall be final and binding. The Gross-Up Payment, if any, shall
be paid to you promptly following the date of the Change of Control (and after
the determinations and calculations necessary under this section are completed),
but in no event more than 2  1/2 months following the year in which the Change
of Control occurs.

Issuance of Certificates:    The Company will issue in your name certificate(s)
evidencing a number of shares equal to the number of Restricted Stock Units that
have vested promptly (but not more than 75 days) after such Restricted Stock
Units vest.



--------------------------------------------------------------------------------

Transferability of

Award and Shares:

   You may not assign, alienate, sell, transfer, pledge, attach or otherwise
encumber all or any portion of your interest under this Restricted Stock Unit
Award. In addition, by accepting this Restricted Stock Unit Award, you agree not
to sell any Shares acquired under this Restricted Stock Unit Award at a time
when applicable laws, Company policies or an agreement between the Company and
its underwriters prohibit a sale.

Tax Withholding:

   To the extent that your receipt of Shares results in income to you for
Federal, state or local income tax purposes, and the Company is obligated to
withhold taxes in connection with such receipt, you shall deliver to the Company
at the time the Company is obligated to withhold taxes in connection with such
receipt, such amount as the Company requires to meet its withholding obligation
under applicable tax laws or regulations, and if you fail to do so, the Company
has the right and authority to deduct or withhold from other compensation
payable to you an amount sufficient to satisfy its withholding obligations. You
may satisfy any withholding requirement upon the issuance of the Shares, in
whole or in part, by electing to have the Company withhold for its own account
that number of Shares otherwise deliverable to you on the date the tax is to be
determined having an aggregate Fair Market Value on the date the tax is to be
determined equal to the minimum statutory total tax that the Company must
withhold in connection with the issuance of such Shares. Your election must be
irrevocable, in writing, and submitted to the Secretary of the Company before
the vesting date. The Fair Market Value of any fractional Share not used to
satisfy the withholding obligation (as determined on the date the tax is
determined) will be paid to you in cash.

Definitions:

  

“Change of Control” means the occurrence of any one of the following events:

 

•        A change in the ownership of the Company, which shall occur on the date
that any one Person (as defined below), or more than one Person Acting as a
Group (as defined below), other than Excluded Person(s) (as defined below),
acquires ownership of the stock of the Company that, together with the stock
then held by such Person or group, constitutes more than fifty percent (50%) of
the total fair market value of the stock of the Company. However, if



--------------------------------------------------------------------------------

  

any one Person or more than one Person Acting as a Group is considered to own
more than fifty (50%) of the total fair market value of the stock of the
Company, the acquisition of additional stock by the same Person or Persons is
not considered to cause a Change of Control.

  

 

•        A change in the effective control of the Company, which shall occur on
the date that:

 

•        any one Person, or more than one Person Acting as a Group, other than
Excluded Person(s), acquires (or has acquired during the twelve (12) month
period ending on the date of the most recent acquisition by such Person or
Persons) ownership of stock of the Company possessing thirty-five percent
(35%) or more of the total voting power of the stock of the Company; provided
that if any one Person or more than one Person Acting as a Group is considered
to own more than thirty-five percent (35%) of the total voting power of the
stock of the Company, the acquisition of additional voting stock by the same
Person or Persons is not considered to cause a Change of Control;

 

•        a majority of the members of the Company’s Board of Directors is
replaced during any twelve (12) month period by directors whose appointment or
election is not endorsed by a majority of the members of the Company’s Board of
Directors prior to the date of the appointment or election; or

 

•        A change in the ownership of a substantial portion of the Company’s
assets, which shall occur on the date that any one Person, or more than one
Person Acting as a Group, other than Excluded Person(s), acquires (or has
acquired during the twelve (12) month period ending on the date of the most
recent acquisition by such person or persons) assets from the Company that have
a total Gross Fair Market Value (as defined below) equal to more than [sixty
percent (60%)] of the total Gross Fair Market Value of all the assets of the
Company immediately prior to such acquisition or acquisitions, other than an
Excluded Transaction (as defined below).

 

For purposes of this definition of Change of Control:

 

•        “Person” has the meaning given in Section 3(a)(9) of the Exchange Act,
as modified and used in Sections 13(d) and 14(d) thereof.



--------------------------------------------------------------------------------

  

•        Persons will be considered to be “Acting as a Group” if they act in
concert, provided that Persons will not be considered to be Acting as a Group
solely because they purchase or own stock of the Company at the same time, or as
a result of the same public offering, or solely because they purchase assets of
the Company at the same time, or as a result of the same public offering, as the
case may be. However, Persons will be considered to be Acting as a Group if they
are owners of an entity that enters into a merger, consolidation, purchase or
acquisition of assets, or similar business transaction with the Company.

 

•        “Disability” means the inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of at least twelve (12) months, as determined by the
Committee. The Committee may request such evidence of disability as it
reasonably determines.

 

•        “Excluded Person(s)” means (A) the Company or any Affiliate, (B) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any Affiliate, (C) an underwriter temporarily holding securities
pursuant to an offering of such securities, (D) a corporation owned, directly or
indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of stock in the Company or (E) certain
shareholders of the Company designated as Excluded Persons by written resolution
of the Committee.

 

•        “Excluded Transaction” means any a transaction in which assets are
transferred to: (A) a shareholder of the Company (determined immediately before
the asset transfer) in exchange for or with respect to its stock; (B) an entity,
fifty percent (50%) or more of the total value or voting power of which is
owned, directly or indirectly, by the Company (determined after the asset
transfer); (C) a Person, or more than one Person Acting as a Group, that owns,
directly or



--------------------------------------------------------------------------------

  

indirectly, fifty percent (50%) or more of the total value or voting power of
all the outstanding stock of the Company (determined after the asset transfer);
or (D) an entity at least fifty percent (50%) of the total value or voting power
of which is owned, directly or indirectly, by a Person described in clause (C)
(determined after the asset transfer).

 

•        “Gross Fair Market Value” means the value of the assets of the Company,
or the value of the assets being disposed of, as applicable, determined without
regard to any liabilities associates with such assets.

Miscellaneous:

  

As a condition of the granting of this Restricted Stock Unit Award, you
represent that you are acquiring the Shares (if any) issuable under this Award
solely for your own account for investment and not with a view to the
distribution thereof.

 

As a condition of the granting of this Restricted Stock Unit Award, you agree,
for yourself and your legal representatives or guardians, that this Restricted
Stock Unit Award shall be interpreted by the Committee and that any
interpretation by the Committee of the terms of this Restricted Stock Unit Award
and any determination made by the Committee pursuant to this Restricted Stock
Unit Award shall be final, binding and conclusive.

 

This Restricted Stock Unit Award may be amended only by written consent signed
by you and the Company, unless the amendment is not to your detriment or the
Committee deems it necessary to comply with any applicable law or listing
requirement of any principal securities exchange or market on which the
Company’s common stock is then traded, or to preserve favorable accounting
treatment of this award for the Company.

 

This Restricted Stock Unit Award may be executed in counterparts.

This Restricted Stock Unit Award is granted under and governed by the terms and
conditions of the Plan. Additional provisions regarding this Restricted Stock
Unit Award and the Shares can be found in the Plan.

BY SIGNING BELOW AND ACCEPTING THIS RESTRICTED STOCK UNIT AWARD, YOU AGREE TO
ALL OF THE TERMS AND CONDITIONS DESCRIBED HEREIN AND IN THE PLAN. YOU ALSO
ACKNOWLEDGE RECEIPT OF THE PLAN AND THE PROSPECTUS DESCRIBING THE PLAN.

 

 

   

 

Authorized Officer

    Recipient